Citation Nr: 0740485	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability or service-connected right leg 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a 10 percent disability rating for a right knee disability 
and denied service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability or service-connected right leg 
disability.  


FINDINGS OF FACT

1.  The evidence shows it is as likely as not that the 
veteran's current cervical spine disability is shown to be 
the result of his service-connected right leg disability.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and weakness, and objective 
findings of degenerative arthritis, extension to 0 degrees, 
and flexion limited at most to 119 degrees.  There is no 
clinical evidence of ankylosis, subluxation, dislocation, or 
locking, but there is evidence of slight valgus instability.


CONCLUSIONS OF LAW

1.  The veteran's current cervical spine disability was 
proximately due to or the result of the service-connected 
right leg disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for a separate 10 percent rating for a right 
knee disability (instability of the knee) have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his cervical spine 
disability due to his service-connected lumbar spine 
disability or service-connected right leg disability.  

On VA examination in January 2003, the veteran complained of 
right side neck pain, which radiated to the right posterior 
shoulder and caused spasm of the cervical muscles.  He 
reported that he felt it was caused by body movements due to 
overcompensation for his lumbar spine disability and right 
leg disability.  Examination revealed an erect posture and no 
limp.  There was symmetry in appearance, rhythm, and spinal 
motion.  A superficial, movable, non-tender soft tissue mass 
could be seen and palpated at the C6-7 midline.  Range of 
motion testing revealed 40 degrees flexion and extension, 60 
degrees lateral rotation bilaterally, and 15 degrees 
inclination bilaterally.  There was pain on 60 degrees 
rotation and 15 degrees right rotation.  Range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  There was tenderness to palpation but no 
spasms of the cervical muscles.  Neurological examination was 
normal.  An October 2002 cervical MRI showed discrete 
posterior bulging of the annulus fibrosus at the C3-4 and C6-
7 levels that did not compress the spinal cord.  The examiner 
diagnosed the veteran with disc bulging at C3-4 and C6-7, 
cervical pain, and mild cervical myositis.  He opined that 
the veteran's cervical spine disabilities were not secondary 
to his service-connected right leg and lumbar spine 
disabilities and stated that they were independent of the 
service-connnected disabilities.      

A March 2006 letter from a private physician stated that the 
veteran suffered from chronic pain syndrome of the low back 
with multiple exacerbations, fractures of the right femur and 
fibula resulting in a right leg length discrepancy, injury to 
the right knee, and a right leg muscle hernia that had 
increased in size over the past years.  The physician 
reported that the veteran's right leg discrepancy had 
increased over the years, which suggested further 
deterioration in the femur and fibula that affected other 
areas such as the spinal column as well.  He stated that the 
veteran had complained of cervical and shoulder pain in the 
previous three to four years, and that an MRI had shown 
bulging discs with resulting cervical myositis.  The 
physician opined that the veteran's cervical spine disability 
was related to his injury during service because the 
veteran's leg length discrepancy had affected his entire 
spine.  He further found that it was medically evident that 
the veteran's chronic pain syndrome resulted from the femur 
and fibula fractures and the right knee injury, and that 
these injuries had resulted in the shortening of the right 
leg, which afflicted the lumbar and cervical areas of the 
spine.  The veteran submitted another March 2006 statement 
from a recreation therapist who had treated him for 5 years.  
He stated that in addition to fracturing his right femur, 
fibula, and narvicular, the veteran had injured his right 
knee, suffered from discogenic disease in the lumbar area, 
and had a right leg shortness discrepancy as a result of 
military service.  He reported that the veteran suffered from 
chronic neck and back pain syndrome, and that over a 
five-year period, he had observed the veteran bending his 
neck as he walked.  He opined that the veteran's cervical 
condition was due to the shortness of his right leg, which 
was due to the right femur and fibula fractures.  He further 
stated that he had read the March 2006 opinion from the 
veteran's private physician and agreed with it.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
January 2003 VA medical opinion.  The Board finds that the 
opinion is not supported by adequate rationale, as no 
explanation was given as to why the examiner believed that 
the veteran's current cervical spine disabilities were 
independent of his service-connected disabilities.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).    

The Board assigns greater weight to the March 2006 opinions 
from the veteran's private physician and physical therapist.  
In placing greater weight on the March 2006 opinions, the 
Board notes that these opinions are well-reasoned and more 
persuasive.  In forming their opinions, the physician and 
physical therapist explained how the veteran's leg length 
discrepancy had affected his cervical spine condition.  The 
Board accordingly finds the March 2006 private medical 
opinions to be the most probative as to whether the veteran's 
cervical spine disability was related to service because the 
physician and physical therapist provided persuasive opinions 
with adequate rationales.  The United States Court of Appeals 
for Veterans Claims has held that some factors for assessing 
the probative value of a medical opinion are the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  

Accordingly, the Board finds that service connection for the 
veteran's cervical spine disability, as secondary to his 
service-connected right leg disability or service-connected 
lumbar spine disability, is warranted because the evidence 
establishes that it is as likely as not that the cervical 
spine disability is the result of the service-connected right 
leg disability.   

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the cervical spine disability was 
proximately due to his service-connected right leg injury.  
As the evidence is in equipoise regarding whether the 
veteran's cervical spine disability was incurred as a result 
of his service, the benefit-of-the-doubt rule applies, and 
the claim must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

The General Counsel also held that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability is rated 10 percent 
disabling under DC 5003-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2007).  Diagnostic Code 
5257 pertains to recurrent subluxation or lateral 
instability.  Diagnostic Code 5003 pertains to degenerative 
arthritis.  Diagnostic Codes 5260, which contemplates 
limitation of flexion of the leg, and 5261, which 
contemplates limitation of extension of the leg, are also 
applicable in this claim.  Diagnostic Code 5259, which 
applies to symptomatic removal of semilunar cartilage, is 
also applicable to this claim.  38 C.F.R. § 4.71a, DCs 5259, 
5260, 5261 (2007).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the right knee.  Similarly, ankylosis of the 
right knee has not been demonstrated.  

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) are as follows: a knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.  

Under Diagnostic Code 5259, a 10 percent rating is warranted 
when there is evidence of symptomatic removal of semilunar 
cartilage of the knee.  38 C.F.R. § 4.71a, DC 5259.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from October 2002 to November 2002 
reveal complaints of right knee pain with range of motion 
testing showing full extension and 120 degrees flexion.  The 
November 2002 private medical record shows evidence of 
crepitus to passive motion and valgus instability secondary 
to the varus knee alignment.  An MRI shows status post 
meniscectomy, degenerative medial meniscus remnants, bone on 
bone contact, and marginal spurring.     

On VA examination in May 2004, the veteran complained of pain 
and weakness in his right knee that had worsened.  He 
reported experiencing instability and spasms in his right 
knee but denied any locking or giving away.  Physical 
examination of the right knee revealed no edema, effusion, 
fatigue, weakness, ankylosis, or lack of endurance following 
repetitive use.  All ligaments were found to be stable, and 
there were no episodes of subluxation found.  There was 
evidence of valgus instability.  Range of motion of the right 
knee was from 0 degrees extension to 119 degrees flexion, 
with pain from 90 to 119 degrees flexion.  There was no 
additional functional limitation with repetitive movement.  

There was evidence of valgus instability at all times since 
the veteran's claim for an increased rating.  Because the 
veteran has evidence of degenerative arthritis as well as 
valgus instability, he may be rated separately under DC 5003 
and DC 5257 without the evaluation amounting to pyramiding.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board 
finds that the instability of the veteran's right knee can be 
classified as slight, as is required for a separate rating of 
10 percent under DC 5257.  Accordingly, the veteran is 
entitled to a separate 10 percent rating under this 
diagnostic code.   

Although there is evidence that the veteran underwent a 
meniscectomy, the veteran is not entitled to a 10 percent 
rating under DC 5259 because this would amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Therefore, the veteran is not entitled to 
a separate 10 percent rating under this diagnostic code.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion limited 
at most to 119 degrees, as demonstrated on the May 2004 VA 
examination, does not warrant a rating higher than 10 percent 
under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in May 2004, the 
examiner stated that the veteran's range of motion was not 
limited by fatigue, weakness, or lack of endurance with 
repetitive movement.  The veteran contends that his right 
knee disability flares up with ambulation or hyperflexion on 
deep knee bend.  However, even if the veteran does experience 
flare-up of his right knee disability, there is no evidence 
which suggests, that, on repetitive use, the right knee would 
be restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the right knee is limited in motion to 15 degrees extension 
or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.

The veteran in this case has been awarded a 10 percent rating 
under DC 5003 for degenerative arthritis.  38 C.F.R. § 4,71a, 
DC 5003.  In order to be eligible for a separate rating under 
this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. § 5003.  As discussed 
above, the veteran here does not qualify for compensation on 
the basis of limitation of motion.  The issue before the 
Board, then, is whether the veteran is entitled to a higher 
rating under DC 5003 for his degenerative arthritis.  Under 
DC 5003, a 20 percent evaluation is not warranted unless X-
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants a separate 10 
percent rating under DC 5257 in addition to the current 10 
percent rating pursuant to DC 5003.  As the evidence is in 
equipoise for a separate 10 percent rating, the claim must be 
granted.  However, the preponderance of the evidence is 
against the claim for any rating higher than the separate 10 
percent ratings for arthritis and instability.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and January 
2003 and a rating decision in February 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a cervical spine disability, to 
include as secondary to service-connected lumbar spine 
disability or service-connected right leg disability, is 
granted.  

A rating higher than 10 percent under Diagnostic Code 5003 
for a right knee disability is denied.  However, a separate 
10 percent rating for a right knee instability under 
Diagnostic Code 5257 is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


